UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2487


RHONNA M. KELSON,

                Plaintiff – Appellant,

          v.

THE DEPARTMENT OF THE NAVY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:13-cv-00022-D)


Submitted:   April 15, 2014                 Decided:   April 24, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rhonna M. Kelson, Appellant Pro Se.     Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rhonna M. Kelson appeals the district court’s order

dismissing    this   action   brought    pursuant   to   the   Federal   Tort

Claims Act.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Kelson v. Dep’t of the Navy, No. 7:13-cv-00022-

D (E.D.N.C. Nov. 15, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                    2